DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
The amendment filed 7-1-22 has been entered into the record.  Claims 10-31 are pending.  Claims 10-15 and 28-31are under examination.
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Election/Restrictions
This application contains claims 16-27 drawn to an invention nonelected without traverse and remain withdrawn from consideration.

Rejections Withdrawn
Any rejection/objection not reiterated herein is withdrawn based upon Applicant’s amendment.

Rejections Maintained and Newly Applied to New calims
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/095895; of record  in view of WO 2015/123642; of record.
WO 2015095895 discloses a chimeric antigen receptor molecule comprising a single chain fusion protein wherein the chimeric antigen receptor is expressed in T cells (e.g. CAR-T cells). The fusion protein comprises an extracellular component and an intracellular component connected by a hydrophobic portion, wherein the extracellular component comprises a binding domain that specifically binds to an target, a tag cassette, and a connector region comprising a hinge, and wherein the intracellular component comprises an effector domain (see claim 1).  WO 2015095895 further discloses that said binding domain can be a ligand and the target may comprises PD-L1 or PD-L2  (see claims 2-3; page 12, lines 12-25), said transmembrane domain is a CD8 transmembrane domain and the like (see claim 18), and the effector domain comprises 4-IBB a (claim 19) and CD3ζ, or CD28 and CD3C, and discloses use of the cells for treating diseases such as cancers and the like.  WO 2015095895 also discloses a T cell comprising the described chimeric antigen receptor molecule, and discloses that a lentiviral vector comprising a nucleic acid molecule encoding the described chimeric antigen receptor is used in transfection of 293T cells, in which the lentivirus is collected, and donor peripheral blood T lymphocytes are isolated and transferred into the described lentiviral vector to obtain CAR-T cells.  The T cells can be human and is an human T cell (see claim 158-163). WO 2015095895 differs by not teaching the direct fusion of the regions in the fusion without the use of tags or linkers.
WO 2015/123642 teaches the arrangement of CAR where the ectodomain target is fused to the transmembrane (CD8) and fused to 4-1BB and fused to CD3ζ (see Figure 3, 214 and 215).  WO 2015/123642 teaches the transmembrane domain can be CD28 (SEQ ID NO:37 or CD8 (SEQ ID NO:39) and the endo-domain (signaling domain) can be 4-1BB+CD3zeta (see page 14).
It would have been prima facie obvious to one of ordinary skill in the art to fuse the target PD1 directly to CD8TM or CD28 and then directly to 4-1BB-CD3ζ to form a fusion protein construct for expression in a T cell because WO 2015095895 teaches the desired target as PD-L1 and using the a cognate ligand PD1 as a chimeric antigen receptor for expression in a human T cell for therapeutic purposes and  the direct fusion of the target ectodomain comprising a ligand, a transmembrane domain and an endo-domain comprising a signaling domain comprising 4-1BB- CD3ζ is prima facie obvious at the time of filing in view of the conventional formation of CARs  in the art as established by WO 2015/123642.  

Response to Applicant’s Arguments
Applicant’s arguments have been carefully considered but are not persuasive.  Applicant argues that Riddell's preferred target and working examples are CD19.  This is not persuasive as preferred targets and working examples are not teachings away from other disclosed or non-preferred embodiments.  Riddell’s specifically teach that a binding domain is broader than just a ligand and it can combine with a target molecule (PD-L1 or PD-L2).  Thus clearly the binding domain that binds the target molecules PD-L1 or -L2 is PD-1 of the claims.  The binding domain is not limited to ligands as PD-L1 and -L2 are specifically called out targets.  Binding domains are defined to include naturally occurring binding partner for a targets of interest (see page 12, lines 12-25).  As such, the terms are not limited to molecules called ligands as the term binding domain includes molecules targeting ligands (e.g. ectodomains).  Applicant argues that Riddell set forth a laundry list and the selection of PD-1 not directed.  Selection from a disclosed list of binding proteins is prima facie obvious.  Applicant argues that Riddell is directed to chimeric receptors having tag regions. As set forth in the rejection, chimeric receptors in T cells lacking the tag and linker regions of Riddell were known to the art.  The claimed chimeric receptors are obvious variants in view of Cooper.  Applicant argues that Cooper does not mention a fusion protein comprising a PD-1 in its entire disclosure.  This is not persuasive as Cooper is not cited for the use of PD-1 as a binding moiety of a chimeric receptor in a T cell. Applicant’s arguments against the references individually is inapposite here as the rejection is based the combination of the references.   Applicant argues that Cooper is merely a laundry list of combination and it does not provide any guidance to select and combine other particular domains of the fusion protein.  Here Cooper discloses multiple embodiments of different combination of elements that are either in the clinic or disclosed de novo therein.  In response, the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  See Merck v. Biocraft, 10 USPQ2d 1843, 1846 (Fed Cir 1985); In re Corkill, 771 F.2d 1496, 1500, 226 USPQ 1005, 1008 (Fed.Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations, even though “the inventors selected the zeolites of the claims from among ‘thousands’ of compounds”); In re Susi , 440 F.2d 442, 445, 169 USPQ 423, 425 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was “huge, but it undeniably include[d] at least some of the compounds recited in appellant's generic claims and it is of a class of chemicals to be used for the same purpose as appellant's additives”).  Moreover, an express suggestion to substitute a specific known equivalent over other known equivalents, as is the case in the instant rejection, is not necessary to render such substitution obvious.  MPEP 2144.06 (citing In re Fout, 213 USPA 532 (CCPA 1982)).   For the foregoing reasons the rejection is maintained for reasons made of record.


Claims 12 and 13 stand and new claims 28, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/095895 and WO 2015/123642 as applied to claims 10 and 15 above and further in view of Brogdon et al US 2016/0046724, published 2-18-2016, and filed July 21, 2015).
The teachings of WO 2015/095895 in view of WO 2015/123642 are set forth supra.  The combination differs by not teaching SEQ ID NOS:1-4 as they relate to segments CD8, 4-1BB, CD28 and CD3zeta respectively.
Brogdon et al teach the sequences of CD8, 4-1BB, CD28 and CD3zeta for use in chimeric antigen receptors for T-cell redirected cell killing.  CD8 transmembrane segment is described as SEQ ID NO:6.  The 4-1BB segment is disclosed as SEQ ID NO:7.  The CD28 transmembrane segment is disclosed as SEQ ID NO:1104.  The CD3zeta segment is disclosed as SEQ ID NO:9.  All of which are 100% identical as compared to SEQ ID NOS:1-4 set forth herein.  Brogdon et al teach that these segments can be used in the construction of a chimeric antigen receptor for expression in human T cells for the treatment of cancer.  Brogdon et al teach that the intracellular domain comprises the signaling domain of CD28 (SEQ DI NO:1104) combined with the signaling domain of CD3zeta or 4-1BB (SEQ ID NO:7) combined with the signaling domain of CD3zeta (see column 176, lines 1-35).
It would have been prima facie obvious to one having ordinary skill in the art at the time of filing to use the CD8, 4-1BB and CD3zeta transmembrane and signaling endo domain combination sequences of Brogdon et al in the construction of the PD1 CAR=T cell as combined for WO 2015/095895 in view of WO 2015/123642 are set forth supra because Brogdon et al teach that these sequences are conventional in the art for chimeric antigen receptor construction and expression in T cells and specifically exemplify the combinations thereof for the signaling/endodomains.  It would be prima facie obvious to express the chimeric antigen receptor so modified in peripheral blood T cells for treatment of cancer according to  WO 2015/095895.

Response to Applicant’s Arguments
Applicant’s arguments have been carefully considered but are not persuasive. Applicant argues that since the rejection of Riddell and Cooper fail so does the rejection over Brogdon et al as Brodgon et al does not cure the deficiencies.  The combination of Riddell and Cooper does not fail for reasons set forth supra. Applicant argues that Brogdon et al is directed to chimeric fusions that include a human anti-BCMA human CAR-T instead of a PD-1 binding component.  Arguments against the rejection based upon references individually are not persuasive as the rejection is based upon the combination of references.  Brogdon et al was cited to rely upon the art known amino acid structures of the subcomponents of the fusion.  Riddell is cited to teach PD-1 as a binding domain useful in a chimeric antigen T cell fusion.  The claimed fusion is merely relying upon known components with known sequences in known CAR-T cell constructs and are prima facie obvious.  The rejection is maintained.

Claims 11 and 14 stand and new claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/095895, WO 2015/123642 and Brogdon et al US 2016/0046724 as applied to claims 10, 12, 13 and 15 above and further in view of Jensen et al (US 10,919,950 with priority to January 14, 2016).
The combination of WO 2015/095895, WO 2015/123642 and Brogdon et al US 2016/0046724 is set forth supra.  The combination differs by not teaching the sequence of PD1 in the chimeric antigen receptor expressed in T cells.
Jensen et al teach the production of PD1 fusion proteins for the treatment of cancer.  Jensen et al teach one of the useful sequences of PD1 is set forth as SEQ ID NO:4, which is 100% identical as compared to SEQ ID NO:5 set forth herein. 
It would have been prima facie obvious to one having ordinary skill in the art at the time of filing to use the PD1 sequence of SEQ ID NO:4 as the ligand binding domain in the chimeric antigen receptors as combined supra (i.e. PD-1-CD8-4-1 BB-CD3zeta or PD-1-CD8-CD28-CD3zeta) to target PD-L1 on cancer cells for directed T cell killing.  It would have been obvious to one skilled in the art that the chimeric antigen receptor would not be subject to the normal inhibitory pathways of PD1 engagement with PD-L1 in view of the different signal generating endodomains. Inasmuch as the PD1 CAR T-cell is constructed with known elements in the generation of CAR-T cells, the claimed CAR T-cells are prima facie obvious.

Response to Applicant’s Arguments
Applicant’s arguments have been carefully considered but are not persuasive. Applicant argues that since the rejection of Riddell and Cooper and Brogdon et al  in view of Jensen et al as Jensen et al does not cure the deficiencies.   The combination of Riddell, Cooper and Brogdon et al does not fail for reasons set fort supra.   Applicant argues that Jensen et al Brogdon et al is directed to other fusions and require other elements not present in the claimed chimeric fusion.   Again Applicant argues teachings not relied upon for the combination.  Here Jensen et al was cited to teach that PD1 fusion proteins were useful in the treatment of cancer and the amino acid sequence of PD1 set forth as SEQ ID NO:5 herein.   The structure of the fusion protein was not relied upon.  Arguments against the rejection based upon references individually and not the cited teaches are not persuasive as the rejection is based upon the combination of references with specific reference to cited teachings.  Jensen et al was cited to rely upon the art known amino acid structures of the subcomponents of the claimed fusion (PD1).  Riddell is cited to teach PD-1 as a binding domain useful in a chimeric antigen T cell fusion.  The claimed fusion is merely relying upon known components with known sequences in known CAR-T cell constructs and are prima facie obvious.  The rejection is maintained.


Status of Claims
Claims 10-15 and 28-31 stand rejected.  All other claims are withdrawn from consideration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Patricia Duffy/Primary Examiner, Art Unit 1645